United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               April 22, 2003
                       FOR THE FIFTH CIRCUIT
                       _____________________              Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60774
                          Summary Calendar
                       _____________________

                         CATHY GILLESPIE,

                                               Plaintiff - Appellant,

                              versus

                B L DEVELOPMENT CORPORATION, doing
                   business as The Grand Casino,

                                            Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                    USDC No.: 2:01-CV-109-B-B
_________________________________________________________________

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Cathy Gillespie was employed as a floor supervisor by the

Grand Casino in Tunica, Mississippi.    On May 30, 2000, Lorenzo

Johnson, who was working as a box person** at a craps table, stole

gaming chips worth approximately $5200. Following an investigation

into the thefts, Gillespie was discharged.     The vice president of

table games testified in his deposition that his decision to


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
      The box person at a craps table generally serves as the
“banker” for the game.
discharge Gillespie was based on the following:        (1) Gillespie was

primarily responsible for supervising Johnson at the time of the

thefts of the chips; (2) the majority of the thefts, including the

thefts of the $500 chips, occurred while Gillespie was supervising

Johnson; (3) Gillespie had sixteen years’ experience in the gaming

industry and should have noticed and/or prevented the thefts; and

(4) casino management wanted to “tighten up” procedures on the

floor.

     Gillespie   filed   a   Title   VII   action   against   the   casino,

alleging that she was discharged because of her gender, and that

similarly situated male employees were not disciplined.                 The

parties consented to disposition by a magistrate judge. The casino

moved for summary judgment.     Two weeks after Gillespie’s response

to the summary judgment motion was due, she filed her response,

along with a motion for a retroactive grant of an extension of time

to respond.   On that same day, the magistrate judge granted the

casino’s motion for summary judgment. The next day, the magistrate

judge denied Gillespie’s motion for a retroactive extension of

time, holding that counsel’s involvement with other matters was not

a sufficient excuse for the two-week delay in responding to the

motion.   The magistrate judge stated further that he was confident

that the undisputed facts supported judgment for the casino as a

matter of law.




                                     2
     On appeal, Gillespie argues that the magistrate judge abused

his discretion by denying her request for an extension of time.

She also argues that the district court erred by granting summary

judgment for the casino, because it failed to consider that she was

similarly    situated   to   other   male    supervisors       who   were   not

discharged, or even disciplined, for the same incident.                     She

contends that there is a genuine issue of material fact as to

whether the casino’s stated reasons for her discharge were a mere

pretext for intentional discrimination.

     The magistrate judge did not abuse his discretion by refusing

to grant Gillespie’s motion for a retroactive extension of time to

respond to the casino’s motion for summary judgment.                 The only

reason   offered   to   explain   the    lateness   of   the    response    was

counsel’s busy schedule:

            [P]laintiff’s counsel is currently involved in
            the discovery phases of two class action
            litigation matters, along with the trial of a
            separate employment litigation matter, all of
            which have taken a substantial amount of his
            time. Counsel submits that a response to the
            motion requires a substantial period of
            uninterrupted time, which his schedule has not
            permitted him thus far.

Such excuses are insufficient to demonstrate excusable neglect

under Federal Rule of Civil Procedure 6(b)(2) (court may in its

discretion extend time “upon motion made after the expiration of

the specified period ... where the failure to act was the result of

excusable neglect”).     See McLaughlin v. City of LaGrange, 662 F.2d



                                     3
1385, 1387 (11th Cir. 1981) (district court did not abuse its

discretion by denying request for additional time to respond to

motion for summary judgment where motion was filed four days late

and the only basis for “excusable neglect” was that counsel was a

solo practitioner and was engaged in the preparation of other

cases); see also Geiserman v. MacDonald, 893 F.2d 787, 793 (5th

Cir. 1990) (where counsel failed to demonstrate excusable neglect,

district court did not abuse its discretion in refusing to consider

untimely answers to interrogatories which were not appended to

opposition to summary judgment motion) (citing McLaughlin).

     We conclude further that the magistrate judge did not err by

granting the casino’s motion for summary judgment.                The casino

supported its motion with evidence demonstrating the absence of a

genuine issue of material fact, and it offered legitimate, non-

discriminatory reasons for Gillespie’s discharge. Gillespie failed

to point to specific evidence that similarly situated employees

were treated differently under nearly identical circumstances.

Gillespie argues that she is similarly situated to two male floor

supervisors who were responsible for the game at the time of the

thefts,   because   each   of   them       had   nearly   identical   relevant

experience and each of them was responsible for supervising the

game at which the thefts occurred.          The summary judgment evidence,

however, is that the two male supervisors worked only as “relief”

supervisors for the game where the thefts occurred, and that



                                       4
Gillespie was primarily responsible for supervising the game.

Moreover, Gillespie, and not either of the male relief supervisors,

was   supervising   the   game   when   the   $500   chips   were   stolen.

Furthermore, Gillespie has not shown that there is a genuine issue

of material fact as to whether the casino’s explanation for her

discharge was a pretext for discrimination on the basis of her

gender.

      For the foregoing reasons, the summary judgment is

                                                        A F F I R M E D.




                                    5